Citation Nr: 1116597	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-27 475	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to increased ratings for degenerative changes of the cervical spine, status post laminectomy, rated 10 percent immediately prior to March 18, 2004, 20 percent from March 18, 2004 to August 11, 2004, temporarily as 100-percent disabling (under 38 C.F.R. § 4.30) from August 12, 2004 to September 30, 2004, again as 20-percent disabling from October 1, 2004 to January 17, 2008, and as 
30-percent disabling since.  

2.  Entitlement to a compensable rating for associated radiculopathy of the right upper extremity.  

3.  Entitlement to a compensable rating for associated radiculopathy of the left upper extremity associated.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to August 1983 and from November 1986 to June 1992.

This appeal to the Board of Veterans' Appeals (Board) originated from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2010, the Board remanded the Veteran's claims for higher ratings for his cervical spine disability and associated upper extremity radiculopathy to RO via the Appeals Management Center (AMC) in Washington, DC.  Unfortunately, still additional development of these claims is needed before they may be fairly decided, so the Board is again remanding them to the RO via the AMC.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes conducting a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's most recent VA examination for the orthopedic and neurological manifestations of his cervical spine disability was in January 2008, so over three years ago.  Both he and his representative have asserted that these disabilities are now considerably worse, so another examination is needed to ascertain their present severity.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, as the VA and private treatment records in the file only date up to 2008, any more recent treatment records that are relevant also need to be obtained so they, too, may be considered.  See 38 C.F.R. § 3.159(c).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1. Obtain the records of any additional evaluation or treatment, relevant to this appeal, which the Veteran has received at Phoebe Putney Memorial Hospital and the local VA medical center since 2008.  All efforts to obtain any additional records should be documented in the file and, if unsuccessful, the Veteran must be appropriately notified.  38 C.F.R. § 3.159(c) and (e).

2. Schedule another VA compensation examination to reassess the severity of his cervical spine disability and all orthopedic and neurological manifestations, including the bilateral upper extremity radiculopathy.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  
The Veteran hereby is advised that failure to report for this examination, without good cause, will have detrimental consequences on these pending claims.

3. Then readjudicate these claims for higher ratings for the cervical spine disability and associated radiculopathy in the right and left upper extremities in light of any additional evidence obtained.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit written or other argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

